DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14, 16, 17 and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong (US 20200329806 A1).
	Regarding claim 1, Wong discloses a first-person view (FPV) headset, comprising: a shell; and a fan plate coupled to the shell, wherein the fan plate comprises an attachment point configured to receive a headset accessory.
	[0051] As best seen in FIGS. 2, 3, 7, and 8, the fan unit 18 includes a fan housing 44 that is mountable above the brims 13 and 14 of the helmets 11 and 12, respectively. 


	Regarding claim 2, Wong discloses the FPV headset recited in claim 1, wherein the attachment point comprises a portion of a hinge mount.
	[0052]  Each of the duct inlets 62 preferably has a resilient construction and is configured to have a releasable connection with the air outlets 50 of the fan housing 44 to allow the ducts 60 to be attached and detached from the fan housing 44 without the use of any tools.

	Regarding claim 3, Wong discloses the FPV headset recited in claim 1, wherein the attachment point comprises a quick-release connector.
	[0057] Turning now to more detail on the quick release mount connections 22 and with reference to FIGS. 11, 12, 14, and 15, both the battery housing 34 and the fan housing 44 include a pair of mount connectors 100 and 102 located on opposite faces of the housings 34 and 44, with the mount connectors 100 being located on front faces 104 and 106, respectively, of the housings 34 and 44, and the mount connectors 102 being located on back faces 108 and 110, respectively, of the housings 34 and 44.

	Regarding claim 4, Wong discloses the FPV headset recited in claim 3, wherein the quick-release connector comprises a pin, a screw, a button, or a magnet.
	[0051] for In a preferred embodiment, the connector 54 is a USB Type-C male connection and includes a twist/screw lock member 56 that is engageable with a mating feature 58 on each of the ports 40 to releasably lock the power connectors 38 and 54 in operable engagement. The fan unit 18 further includes a user input in the form of a power button or switch 59 that is configured to allow a user to switch the fans 46 between at least an on condition wherein the fans 46 are driving a cooling air flow and an off condition wherein the fans 46 are not powered.

	Regarding claim 5, Wong discloses the FPV headset recited in claim 1, wherein the attachment point comprises at least one electrical connector.
	[0050] for In the illustrated embodiment, the battery 36 is a multi-cell, rechargeable lithium ion battery.

	Regarding claim 6, Wong discloses the FPV headset recited in claim 5, further comprising a fan, and wherein the at least one electrical connector is configured to provide power to the fan.
	[0050] for In the illustrated embodiment, the battery 36 is a multi-cell, rechargeable lithium ion battery.

	Regarding claim 7, Wong discloses the FPV headset recited in claim 5, wherein the headset accessory comprises a video receiver, and wherein the at least one electrical connector is configured to convey data to or from the video receiver.
	[0068] As a further example related to the system 10, while the system 10 has been shown as including three specific components 16, 18 and 20, in some applications it may be desirable for the system 10 to include additional and/or different components that include either the connector 100 or the connector 102 or both connectors 100 and 102, or to include different components than those specifically disclosed. For example, it may be desirable for the system 10 to include a wireless communication unit, a gas detector, and/or a video camera.

	Regarding claim 8, Wong discloses the FPV headset recited in claim 1, wherein the fan plate comprises at least two distinct pieces.
	[0051] As best seen in FIGS. 2, 3, 7, and 8, the fan unit 18 includes a fan housing 44 that is mountable above the brims 13 and 14 of the helmets 11 and 12, respectively. As best seen in FIG. 13, the fan housing 44 carries one or more electric motor driven fans, shown diagrammatically at 46, that can be provided in any suitable form, many of which are known. In the illustrated embodiment, there are two centrifugal or blower type fans 46, with their inlets arranged adjacent air inlets 48 formed in the fan housing 44 and their blower outlets directed into air outlet 50 formed in the fan housing 38. As best seen in FIG. 15, the fan unit 18 further includes a coiled power cord 52 extending from the housing 44 and having a suitable electric power connector 54, many of which are known, configured to form an electric power connection with either of the jacks 38 on the battery pack 16. In a preferred embodiment, the connector 54 is a USB Type-C male connection and includes a twist/screw lock member 56 that is engageable with a mating feature 58 on each of the ports 40 to releasably lock the power connectors 38 and 54 in operable engagement. The fan unit 18 further includes a user input in the form of a power button or switch 59 that is configured to allow a user to switch the fans 46 between at least an on condition wherein the fans 46 are driving a cooling air flow and an off condition wherein the fans 46 are not powered.

	Regarding claim 9, Wong discloses the FPV headset recited in claim 1, wherein the fan plate is a unitary piece.
	[0051] 

	Regarding claim 10, Wong discloses the FPV headset recited in claim 1, wherein the attachment point comprises a secondary connection.
	[0007] In accordance with one feature of this disclosure, a safety helmet fan system is provided and includes a motor driven fan, a fan housing carrying the motor driven fan, a battery to power the motor driven fan, and a battery housing carrying the battery. The fan housing has a pair of opposing faces, a first connector located on one of the opposing faces and a second connector located on the other of the opposing faces. The battery housing has a pair of opposing faces, a first connector located on one of the opposing faces of the battery housing and a second connector located on the other of the opposing faces of the battery housing. The first connectors are configured to be compatible with the second connectors to provide quick release mount connections between the fan housing and battery housing on each of their opposing faces.

	Regarding claim 11, Wong discloses the FPV headset recited in claim 10, wherein the secondary connection is configured to provide power or deliver data to one or more components of the FPV headset.
	[0051] for In a preferred embodiment, the connector 54 is a USB Type-C male connection and includes a twist/screw lock member 56 that is engageable with a mating feature 58 on each of the ports 40 to releasably lock the power connectors 38 and 54 in operable engagement. The fan unit 18 further includes a user input in the form of a power button or switch 59 that is configured to allow a user to switch the fans 46 between at least an on condition wherein the fans 46 are driving a cooling air flow and an off condition wherein the fans 46 are not powered.

	Regarding claim 12, Wong discloses the FPV headset recited in claim 10, wherein the secondary connection comprises a hinged joint.
	[0052]   Each of the duct inlets 62 preferably has a resilient construction and is configured to have a releasable connection with the air outlets 50 of the fan housing 44 to allow the ducts 60 to be attached and detached from the fan housing 44 without the use of any tools. In the illustrated embodiments, a snap fit connection is provided by a transverse rib 66 on each of the air outlets 64 (best seen in FIGS. 13 and 15) that is engageable in a conforming transverse slot 68 provided in each of the duct inlets 62 (best seen in FIGS. 16-19), and a frictional engagement is provided between the outer surface of each of the air outlets 50 and the corresponding inner surface each of the duct inlets 62 which are sized for a snug or slight interference fit.
	Regarding claim 14, Wong discloses the FPV headset accessory comprising a connector complementary to the attachment point of the FPV headset recited in claim 1.
	[0057] Turning now to more detail on the quick release mount connections 22 and with reference to FIGS. 11, 12, 14, and 15, both the battery housing 34 and the fan housing 44 include a pair of mount connectors 100 and 102 located on opposite faces of the housings 34 and 44, with the mount connectors 100 being located on front faces 104 and 106, respectively, of the housings 34 and 44, and the mount connectors 102 being located on back faces 108 and 110, respectively, of the housings 34 and 44.

	Regarding claim 16, Wong discloses the first-person view (FPV) headset, comprising:
a shell having a top, a bottom, and a forward-facing portion; and 
	[0051] As best seen in FIGS. 2, 3, 7
a mount attached to the top of the shell and configured to receive one or more accessories.
	[0051] As best seen in FIGS. 2, 3, 7, and 8, the fan unit 18 includes a fan housing 44 that is mountable above the brims 13 and 14 of the helmets 11 and 12, respectively. 

	Regarding claim 17, Wong discloses the FPV headset recited in claim 16, wherein the shell comprises at least one hole, and wherein the mount is attached to the top of the shell by a pin or screw through the at least one hole.
	[0051] As best seen in FIGS. 2, 3, 7, and 8, the fan unit 18 includes a fan housing 44 that is mountable above the brims 13 and 14 of the helmets 11 and 12, respectively. As best seen in FIG. 13, the fan housing 44 carries one or more electric motor driven fans, shown diagrammatically at 46, that can be provided in any suitable form, many of which are known. In the illustrated embodiment, there are two centrifugal or blower type fans 46, with their inlets arranged adjacent air inlets 48 formed in the fan housing 44 and their blower outlets directed into air outlet 50 formed in the fan housing 38. As best seen in FIG. 15, the fan unit 18 further includes a coiled power cord 52 extending from the housing 44 and having a suitable electric power connector 54, many of which are known, configured to form an electric power connection with either of the jacks 38 on the battery pack 16. In a preferred embodiment, the connector 54 is a USB Type-C male connection and includes a twist/screw lock member 56 that is engageable with a mating feature 58 on each of the ports 40 to releasably lock the power connectors 38 and 54 in operable engagement. The fan unit 18 further includes a user input in the form of a power button or switch 59 that is configured to allow a user to switch the fans 46 between at least an on condition wherein the fans 46 are driving a cooling air flow and an off condition wherein the fans 46 are not powered.

	Regarding claim 20, Wong discloses the FPV headset recited in claim 16, further comprising a head strap coupled to the mount.
	[0063] For example, while specific and preferred forms have been shown for the connectors 100 and 102, in some applications, other forms of connectors that provide a quick release mount connection may be desirable. As an example, a bayonet type mount connection may be desirable in some applications, while a side release type connection such as commonly employed on buckles for webbing straps may be desirable in other applications. As another example, in some applications it may be desirable for the connector 100 to utilize a single groove 120 and for the connector 102 to utilize a single flange 124.
	
	Regarding claim 21, Wong discloses the FPV headset recited in claim 16, wherein the mount replaces a fan plate.
	[0049] As shown in FIGS. 1-9 and as will be explained in greater detail below, the quick release mount connections 22 of this disclosure allow for the components 16, 18 and 20 to be mounted in a number of different arrangements/configurations on the helmets 11 and 12. As best seen in FIGS. 2, 3, and 7, and as will be explained in greater detail below, the fan unit 18 of this disclosure is configured to allow the fan unit 18 to be selectively utilized with safety helmets that have different brim configurations and to be compatible with the different mount arrangements and configurations allowed by the quick release mount connections 22.

	Regarding claim 22, Wong discloses the FPV headset recited in claim 16, further comprising a fan, and wherein the mount is disposed between the shell and the fan.
	[0051] As best seen in FIGS. 2, 3, 7, and 8, the fan unit 18 includes a fan housing 44 that is mountable above the brims 13 and 14 of the helmets 11 and 12, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wong (US 20200329806 A1) in view of Tokubo (US 20180093177 A1).	Regarding claim 13, Wong fails to disclose the FPV headset recited in claim 1, further comprising a video receiver, and wherein the attachment point comprises an electrical connector coupled to the video receiver, wherein the electrical connector is configured to provide signals from an a to the antenna video receiver.
	in the same field of endeavor, Tokubo discloses a video receiver, and wherein the attachment point comprises an electrical connector coupled to the video receiver, wherein the electrical connector is configured to provide signals from an a to the antenna video
	[0139] FIGS. 12B, 12C, and 12D illustrate overhead views of an HMD in an interactive real environment, illustrating switching of active antenna arrays on an HMD, in accordance with implementations of the disclosure. At FIG. 12B, the front of HMD 102 is facing towards the transceiver 110. In accordance with implementations of the disclosure, the transceiver 110 has a beamforming direction 1220 that is directed towards the antenna array 1200, which is the currently active antenna array of the HMD, from which received signals are processed to extract/decode video data for rendering on the HMD. The additional antenna arrays 1206a, 1206b, and 1208 are currently in an inactive state, meaning that signals received from these antenna arrays are not specifically processed for video rendering as is the case for the antenna array 1200. However, the signals of the antenna arrays 1206a/b and 1208 may still be monitored to, for example, determine their signal strength to determine which of the antenna arrays is optimally positioned at a given moment.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of video receiver The HMD 102 as disclosed by Tokubo to the helmet as disclosed by Wong in order to receive the video.

	Regarding claim 15, Wong fails to disclose the FPV headset accessory recited in claim 14, wherein the FPV headset accessory comprises at least one antenna or a video receiver.
	in the same field of endeavor, Tokubo discloses wherein the FPV headset accessory comprises at least one antenna or a video receiver.
	 [0139] FIGS. 12B, 12C, and 12D illustrate overhead views of an HMD in an interactive real environment, illustrating switching of active antenna arrays on an HMD, in accordance with implementations of the disclosure. At FIG. 12B, the front of HMD 102 is facing towards the transceiver 110. In accordance with implementations of the disclosure, the transceiver 110 has a beamforming direction 1220 that is directed towards the antenna array 1200, which is the currently active antenna array of the HMD, from which received signals are processed to extract/decode video data for rendering on the HMD. The additional antenna arrays 1206a, 1206b, and 1208 are currently in an inactive state, meaning that signals received from these antenna arrays are not specifically processed for video rendering as is the case for the antenna array 1200. However, the signals of the antenna arrays 1206a/b and 1208 may still be monitored to, for example, determine their signal strength to determine which of the antenna arrays is optimally positioned at a given moment.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of video receiver The HMD 102 as disclosed by Tokubo to the helmet as disclosed by Wong in order to receive the video.

	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wong (US 20200329806 A1) in view of CLEMENTE (US 20190350279 A1).	Regarding claim 18, Wong fails to disclose the FPV headset recited in claim 16, wherein the shell comprises a magnet, and wherein the mount is magnetically attached to the top of the shell.
	in the same field of endeavor, CLEMENTE discloses the shell comprises a magnet, and wherein the mount is magnetically attached to the top of the shell.
	 [0016] Disclosed herein is a personal cooling device that advantageously provides for an improved head and neck cooling device that may be affixed to headgear, such as a helmet, without compromising the integrity of the headgear. The personal cooling device uses a fastening mechanism that both allows the angular adjustment of the output of the fan, while allowing easy adjustment and secure attachment to many types of helmets or other types of head protection gear without the need for holes formed through the helmet. In one example, the fastening mechanism utilizes lever action jaws, cam locks, a hook and loop fasteners, or various temporary or permanent means including but not limited to adhesives, magnets or mating projections and slots, among others, to secure the fan to the helmet. Since the personal cooling device does not utilize holes formed through the helmet, the personal cooling device will not compromise the structural integrity or safety features of the helmet, require an air discharge distribution channel, intake helmet holes or internal placement of the fan within the helmet.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of magnet The HMD 102 as disclosed by CLEMENTE to the helmet as disclosed by Wong in order to secure the fan to the helmet.
	Regarding claim 19, Wong fails to disclose the FPV headset recited in claim 16, wherein the mount comprises a magnet.
	in the same field of endeavor, CLEMENTE discloses the shell comprises a magnet, and wherein the mount is magnetically attached to the top of the shell.
 	[0016] Disclosed herein is a personal cooling device that advantageously provides for an improved head and neck cooling device that may be affixed to headgear, such as a helmet, without compromising the integrity of the headgear. The personal cooling device uses a fastening mechanism that both allows the angular adjustment of the output of the fan, while allowing easy adjustment and secure attachment to many types of helmets or other types of head protection gear without the need for holes formed through the helmet. In one example, the fastening mechanism utilizes lever action jaws, cam locks, a hook and loop fasteners, or various temporary or permanent means including but not limited to adhesives, magnets or mating projections and slots, among others, to secure the fan to the helmet. Since the personal cooling device does not utilize holes formed through the helmet, the personal cooling device will not compromise the structural integrity or safety features of the helmet, require an air discharge distribution channel, intake helmet holes or internal placement of the fan within the helmet.
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of magnet The HMD 102 as disclosed by CLEMENTE to the helmet as disclosed by Wong in order to secure the fan to the helmet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422